914 So. 2d 456 (2005)
Gerald M. HARRIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 4D05-2504.
District Court of Appeal of Florida, Fourth District.
October 12, 2005.
Rehearing Denied December 6, 2005.
Gerald M. Harris, South Bay, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Leslie A. Campbell, Assistant Attorney General, West Palm Beach.
*457 PER CURIAM.
By petition for writ of mandamus, Gerald Harris seeks an order compelling the Palm Beach County Circuit Court to rule on a motion to correct illegal sentence he originally filed in April 2004 and amended in December 2004 and February 2005. While we recognize that the delay in ruling is at least partially attributable to the state's six motions for lengthy extensions of time to file a response, the circuit court is nonetheless obligated to rule on the matter before it in a reasonable time. Accordingly, we grant the petition for writ of mandamus, and direct the circuit court to promptly enter an order disposing of the pending motion to correct illegal sentence. In order to assist the trial court, the state shall file its very delayed response within fourteen days of this opinion. However, after that time the court shall rule on the motion regardless of whether or not the state has responded. We are confident that respondent will comply with the directions of this court without the necessity for issuance of the peremptory writ.
GUNTHER, WARNER and GROSS, JJ., concur.